


 

 

 

 

 

 

Exhibit 10.2
 

 

 

 

Notice of Grant of Restricted Stock Units
And Restricted Stock Agreement –
Non-employee Director

 

MTS SYSTEMS CORPORATION

 

ID: 41-0908057

 

14000 Technology Drive

 

Eden Prairie, MN 55344

 

 

 

 

 

 

 

 

 

 

Plan:

2011

 

 

ID:

 

 

 

 

 

As a Non-employee Director of MTS SYSTEMS CORPORATION (the Company), you have
been granted Restricted Stock Units (Units) of the common stock of the Company
pursuant to Section 7.8 of the Company’s 2011 Stock Incentive Plan (the “Plan”),
subject to restrictions on your right to transfer the Units as provided in the
Plan and the Uniform Terms and Conditions Applicable to Non-employee Director
Restricted Stock Unit Grants, adopted by the Board of Directors, which are
incorporated herein.

 

 

 

Date of Grant of Restricted Stock Units:

 

[DATE]

 

 

 

Number of Restricted Stock Units:

 

[NUMBER]

 

 

 

The value of a Unit, based on the value of the common stock of the Company on
the date of grant:

 

[SHARE PRICE]

By accepting this grant via your signature below, you and the Company agree that
the Units evidenced by this Restricted Stock Unit Agreement are subject to the
following:

 

 

 

 

 

A.

This Agreement and the Shares issuable hereunder are governed by all the terms,
provisions and conditions set forth in the Company’s 2011 Stock Incentive Plan
and by Uniform Terms and Conditions Applicable to Restricted Stock Unit Grants,
including the right to dividend equivalents on such Units and the right to elect
to defer receipt of the Shares upon vesting under the terms of the Company’s
Executive Deferred Compensation Plan (2005 Restatement), as amended.

 

 

B.

All restrictions shall lapse on the date of the next regular annual shareholder
meeting following the date of grant, if you continue to serve as a director of
the Company through such annual meeting. A pro-rata portion of the Units shall
vest if you cease to be a director of the Company prior to the date that the
restrictions would otherwise lapse.

 

 

C.

All restrictions shall lapse upon or immediately prior to the occurrence of a
Change in Control as set forth in the Uniform Terms and Conditions Applicable to
Non-employee Director Restricted Stock Unit Grants.

 

 

D.

Any Units you elect to defer under the Deferred Compensation Plan shall be
subject to the terms and conditions of the Plan and the Deferred Compensation
Plan after the date of deferral.

 

 

E.

The Company may amend or terminate the Plan and this Agreement at any time,
provided that no such action shall impair any rights that have accrued at the
time of amendment or termination without your consent.

 


 

 

 

(SIGNATURE) [a140250001_v1.jpg]

 

«Grant_date»

MTS SYSTEMS CORPORATION

 

Date

 

 

 

 

 

 

DIRECTOR

 

Date


--------------------------------------------------------------------------------